DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed February 15, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 112 – Indefiniteness (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 5 are 

Obvious-Type Double Patenting (Maintained Rejection)
Claims 1, 4-5, 8, 15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Patent 10,912,731 (previously Application No. 15/668,913). The rejection is maintained. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite oral compositions comprising an acidic polymer, a nonionic polymer, a polyphosphate, a polyamine, an orally acceptable carrier and water. The instant claims differ from the copending claims insofar as they are species claims. The instant claims recite a single-phase composition and the molecular weight of the nonionic polymer is recited, whereas the copending claims recite distinct phases. However, it appears that one phase of the two-phase systems comprises the same components as the single phase of the instant claims. Therefore, the instant claims are obvious over the copending claims. 

Response to Arguments
The Examiner submits that although the patented invention is biphasic, all the components of the single phase of the instant claims are in one phase of the biphasic composition (see patented claim 14). Therefore, the rejection is maintained. 


Obvious-Type Double Patenting (New Rejection)
1) Claims 1, 4-5, 8, 15 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 14-16 and 19 of copending Application No. 15/366,327 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite oral compositions comprising an acidic polymer, a nonionic polymer, a polyphosphate, a polyamine, an orally acceptable carrier and water. The instant claims differ from the copending claims insofar as the instant claims are species claims. The instant claims recite a single-phase composition, cetylpyridinium and the molecular weight of the nonionic polymer is recited, whereas the copending claims recite distinct phases and further define components in the dependent claims. However, it appears that one phase of the two-phase systems comprises the same components as the single phase of the instant claims. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1, 4-5, 8, 15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending US Patent 10,238,896 in view of Myers et al. (US 2017/0151158).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are 
Myers et al. disclose oral care compositions comprising lysine. The lysine stabilizes formulations comprising an anionic polymer and a cationic antibacterial agent inhibits the association of these components and enhances delivery to the teeth (paragraph 0010). Lysine comprises 1 to 5% of the composition (paragraph 0071). The compositions comprise polyethylene glycol with a molecular weight ranging from 6 kD to 250 kD (paragraph 0015). The compositions comprise a phosphate/acrylate copolymer (paragraph 0039). Cetylpyridinium chloride may be used in the compositions in an amount ranging from 0.05 to 0.1% (paragraph 0012). Zinc salts may be used in the oral compositions an include zinc citrate in an amount ranging from 100-1500 ppm zinc ions (paragraph 0129). Synthetic anionic linear polycarboxylates such as copolymers of methyl vinyl ether/maleic anhydride may be used in the compositions. Poloxamers are used and are included in an amount of 0 to 1% (paragraph 0107).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a polyethylene glycol with a molecular weight of 8000, 

3) Claims 1, 4-5, 8, 15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending US Patent 10,525,289 in view of Myers et al. (US 2017/0151158).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite oral compositions comprising polyphosphate, and water. The instant claims differ from the copending claims insofar as they are species claims. The instant claims recite a single-phase composition and the molecular weight of a nonionic polymer is recited, cetylpyridinium chloride, and lysine whereas the copending claims recite nonionic surfactants, amino acids and quaternary ammonium. 
Myers et al. disclose oral care compositions comprising lysine. The lysine stabilizes formulations comprising an anionic polymer and a cationic antibacterial agent inhibits the association of these components and enhances delivery to the teeth (paragraph 0010). Lysine comprises 1 to 5% of the composition (paragraph 0071). The compositions comprise polyethylene glycol with a molecular weight ranging from 6 kD to 250 kD (paragraph 0015). The compositions comprise a phosphate/acrylate copolymer (paragraph 0039). Cetylpyridinium chloride may be used in the compositions in an amount ranging from 0.05 to 0.1% (paragraph 0012). Zinc salts may be used in the oral compositions an include zinc citrate in an amount ranging from 100-1500 ppm zinc ions (paragraph 0129). Synthetic anionic linear polycarboxylates such as copolymers of 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a polyethylene glycol with a molecular weight of 8000, lysine and cetylpyridinium chloride because they are a suitable nonionic surfactant, amino acid and quaternary ammonium for oral care compositions. 

4) Claims 1, 4-5, 8, 15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending US Patent 10,857,395 in view of Myers et al. (US 2017/0151158).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite oral compositions comprising polyphosphate, cetylpyridinium chloride, and water. The instant claims differ from the copending claims insofar as they are species claims. The instant claims recite a single-phase composition and the molecular weight of a nonionic polymer is recited, and lysine whereas the copending claims recite nonionic surfactants and amino acids. 
Myers et al. disclose oral care compositions comprising lysine. The lysine stabilizes formulations comprising an anionic polymer and a cationic antibacterial agent inhibits the association of these components and enhances delivery to the teeth (paragraph 0010). Lysine comprises 1 to 5% of the composition (paragraph 0071). The compositions comprise polyethylene glycol with a molecular weight ranging from 6 kD to 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a polyethylene glycol with a molecular weight of 8000, lysine because they are a suitable nonionic surfactant and amino acid for oral care compositions. 

Conclusion
Claims 1, 4-5, 8, 15 and 17-21 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612